PER CURIAM.
Upon respondent’s conditional guilty plea for consent judgment this Court appointed a referee to conduct a hearing. The referee’s report and record were duly filed with this Court and the referee recommended that Palley be found guilty of violating article XI, Rule 11.02(4) of the Integration Rule of The Florida Bar, Bylaws under the Integration Rule, article XI, Section 11.02(4)(e) and Disciplinary Rule 9-102(A) of the Code of Professional Responsibility, in accordance with his conditional plea. The referee further recommends that Palley receive a public reprimand and be placed on probation for two (2) years.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand, and Sheldon B. Pal-ley, is placed on probation for two (2) years, effective thirty days from the filing of this opinion, with the condition that during probation he is required to submit quarterly reports from a Certified Public Accountant reflecting that his trust account is being maintained in compliance with Rule 11.02(4)(c) of the Integration Rule of The Florida Bar.
Judgment for costs in the amount of $3,169.69 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, EHRLICH and SHAW, JJ., concur.